department of the treasury internal_revenue_service washington d c tax exempt and vernment entities division release number release date date date legend m veba n applicant corp o person p person q person r family o p q s person ha t person u person v trust company dear contact person identification_number contact number fax number employer_identification_number vil ’s we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sub sec_501 or under any other subsection of a the basis for our conclusion is set forth below issue do you m meet the requirements to obtain exemption under c of the code facts you were formed by financial services company n to provide death_benefits pre-retirement disability benefits and post-retirement health care benefits to the employees of the founder the founder will finance the trust on date you filed an application_for exemption under sec_501 of the code _ p and q are all related q is the mother and o p are her daughters together o p and q make up the controlling family r indicates in part that your trustees will be all a board resolution dated december three members of the controlling family any two trustees may on behalf of the plan give orders in the said account or accounts for the purchase sale_or_other_disposition of stocks bonds and other_securities deliver to and receive from any insurance_company on behalf of the plan any monies stocks bonds and other_securities sign acknowledgements of the correctness of all statements of accounts and make execute and deliver under the seal any and all written endorsements and documents necessary or proper to effectuate the authority hereby conferred the resolution was signed solely by one member of the controlling family the ceo and president of the sponsor o _ indicates in part the plan administrators your trust agreement adopted december duties and authorizations and the powers of the trustees article indicates that the founder article indicates that n may remove the trustee at any time upon days written notice the trust agreement may be modified at any time by the founder your trust agreement was signed three times but all signatures were by one person o as president of n trustee of the trust and attesting as secretary your plan adoption_agreement was signed solely by o as president of the founder your _ indicates in part when an employee of the founder is entitled plan effective january is to benefits under the plan for example the employee must be years of age complete big_number or more hours_of_service within a fiscal_year and have a minimum of months of service disability benefits death_benefits are provided to all participants pincite times their annual salary are provided up to dollar_figure per year in benefit payable for up to five years the plan actuarial valuation submitted by you indicates death_benefits to all employees pincite times their annual salary disability benefits of of salary for up to five years post-retirement medicate benefits of all expenses not covered by medicare or health insurance after normal_retirement_age normal_retirement_age is defined as age and upon years_of_service an employee upon termination is entitled to of his her accrued_benefit the plan actuarial valuation also includes the following tables estimated benefits for plan_year ending december participant name o q date of birth salary dollar_figure dollar_figure death_benefit dollar_figure' dollar_figure disability benefit dollar_figure dollar_figure medical_benefit all all page estimated costs for plan_year ending december contribution for contribution for contribution for participant name death_benefit disability benefit medical benefits total o q dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the controlling family r represents the majority of the employees of the founder n who controls you m through the governing employee plan the founder can amend the trust at any time and can appoint an investment manager to manage the fund assets in any way it deems desirable the current participants of the plan are as follows - ceo and president of n and member of the controlling family p - escrow officer of n and member of the controlling family q - auditor of n and member of the controlling family s - receptionist of n t - processor of n as noted earlier o p and q are all related q is the mother and o p are her daughters together o p and q make up the controlling family r the plan adoption_agreement further indicates that a member of the controlling family o is the governing employee board and u is the plan_administrator an amendment to the adoption_agreement dated governing employee board ‘indicates that u was added as a second member of the u is the insurance agent who sold policies to the veba and indicates in part the following the voluntary employee welfare_benefit_plan document was adopted on the day and date set forth in the plan adoption_agreement january sec_5 a the governing employee board shall be the governing board_of the plan as appointed from the participants in the plan the governing employee board shall consist of at least two participants only one of whom may own stock in the company and shall be appointed by the board to serve terms of two years which terms may be automatically renewed if the board agrees n the event the number of participants falls below the minimum number necessary to constitute the governing employee board then seats shall be filled by the appointment of any other individuals who may include participants who own stock in the company or employees who are not participants page sec_5 a indicates in part that the plan_administrator is designated and can be removed by the governing employee board sec_5 indicates in part that the founder n may appoint a qualified_investment manager to manage the assets of the fund therefore the controlling family has total control of the veba because they choose and can remove the governing board plan_administrator or any investment manager a letter dated date from you indicated that the trust company v would replace both o q as trustees of your trust no trust amendment to this effect has been received incomplete financial information was submitted by you a summary of information submitted is as follows participant name o p q compensation levels dollar_figurei dollar_figure contributions to the plan for death_benefits dollar_figure dollar_figure dollar_figure dollar_figure insurance amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s t pre-retirement disability benefits of salary up to dollar_figure per year for up to years dollar_figure contribution to the plan for disability benefits dollar_figure compensation _ levels participant name o p q s t post-retirement health benefits all expenses not covered by medicare or health insurance after normal_retirement_age ‘ of a dollar_figurei age participant name o p q s t contributions to plan for post-retirement health benefits dollar_figure dollar_figure page the total contriht tions to the plan in information for no complete financial information was submitted ‘was taken from copies of insurance policies submitted with the application and were dollar_figure per year the dollar_figure the controlling family r members accounted for of the contributions in and per year taking what we know and making reasonable assumptions regarding the missing information such as younger employees will require less contributions etc it the controlling family members accounted for of the contributions appears that in a review of the insurance policies submitted with your application indicates that the members of the controlling family o p and q all had whole_life_insurance policies in the amount of respectively each policy specification indicated that dollar_figure loans could be obtained and dollar_figure on the other hand the other two insurance policies for the unrelated clerical employees s and t were both year level terms policies with no loan privileges your letter dated date indicated that the plan does not allow participants to obtain loans law the voluntary employees’ beneficiary association veba is a mutual association of employees providing certain specified benefits to its members or their designated beneficiaries it may be funded by the employees or their employer the veba has existed in the tax la’ since the revenue act of when it was given exempt status under sec_101 of the act exemption for this entity was re-enacted by the revenue acts of and the veba was incorporated into the code as sec_101 and subsequently into the code as amended to date as sec_501 sec_501 exempts from federal_income_tax the voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents o designated beneficiaries if no part of the net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to be described in sec_501 an organization must meet all the following requirements a the organization must be an association of employees b membership in the association must be voluntary c the organization's purpose is to provide for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in c to the benefit of any private_shareholder_or_individual page for benefits may not sec_1_501_c_9_-2 provides rules relating to permissible restrictions a veba may impose on eligibility for benefits eligibility for benefits may be restricted by objective conditions relating to the type or amount of benefits offered any objective criteria used to restrict eligibility however be selected or administered in a manner that limits shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association similarly eligibility for benefits may not be subject_to conditions or limitations that have the effect of entitling officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees' association to benefits that are disproportionate in relation to benefits which other members of the association are entitled see sec_1_501_c_9_-4 whether the selection or administration of objective conditions has the effect of providing disproportionate benefits to officers shareholders or highly compensated employees generally is to be determined on the basis of all the facts and circumstances sec_1_501_c_9_-2 of the regulations states that in order to be described in sec_501 an organization must be controlled by independent_trustee s such as a bank benefits to officers sec_1 c -3 states that severance benefits under a severance payment plan within the meaning of labor reg section b are qualifying other_benefits labor reg section b identifies the criteria by which a plan will be considered to be a severance payment plan rather than a pension_plan for purposes of title of the employee_retirement_income_security_act_of_1974 u s c supp v the employee_retirement_income_security_act_of_1974 more commonly known as erisa was enacted by congress primarily because of concerns about abuses in the private pension system sec_1_501_c_9_-3 of the regulations defines other benefits’ the section states that the term other_benefits includes only benefits that are similar to life sick or accident benefits a life sick or accident benefit if it is intended to safeguard or improve benefit is similar to a the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's earning power’ sec_1_501_c_9_-3 of the regulations provides examples of non-qualifying veba benefits the section states in part that for purposes of sec_501 and these regulations a benefit will be considered similar to that provided under a pension annuity stock bonus or profit-sharing_plan if the passage of time rather than as the result of an unanticipated event thus for example supplemental unemployment benefits which generally become payable by reason of unanticipated layoff are not for purposes of these regulations considered similar to the benefit provided under a pension annuity stock bonus or profit-sharing plan’ it provides for deferred_compensation that becomes payable by reason of sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of a veba may inure to the benefit of any shareholder or individual other than through the payment of permitted types of life sick accident or other benefit prohibited inurement will be determined with regard to all of the facts and circumstances whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into page account the guidelines set forth in this section the guidelines and examples contained in this section are not an exhaustive list of the activities that may constitute prohibited inurement or the persons to whom the association's earnings could impermissibly inure sec_1_501_c_9_-4 of the regulations states for purposes of subsection a the payment to any member of disproportionate benefits where such payment is not pursuant to objective and nondiscriminatory standards will not be considered a benefit within the meaning of sec_1_501_c_9_-3 even though the benefit otherwise is one of the type permitted by that section for example the payment to highly compensated personnel of benefits that are disproportionate in relation to benefits received by other members of the association will constitute prohibited inurement sec_1 -4 d provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer see sec_1_501_c_9_-2 similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount s distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders of highly compensated employees of an employer contributing to or otherwise funding the employees’ association sec_1_501_a_-1 of the regulations provides that the words private_shareholder_or_individual in sec_501 refers to persons having a private interest in the activities of an organization revrul_81_94 1981_1_cb_330 holds that the inurement prohibition precludes the tax exemption of an organization operated to promote the private interests of an individual or individuals standing in relation to the organization as an investor for private gain revrul_85_199 1985_2_cb_163 holds that a veba with just one member cannot qualify for exemption 46_tc_764 provides a broad interpretation of net_earnings subjecting all the assets of an organization to the inurement prohibition in lima surgical associates inc voluntary employees beneficiary plan trust v u s no 86t date the court of claims found in favor of the governments position that the veba in question did not qualify for exemption under sec_501 of the code in this case the trust provided severance benefits to seven employees of a medical practice three of whom were the doctors who were the sole shareholders of the employer_corporation benefits were payable upon termination of employment for any reason other than death or termination page for cause the trust was created subsequent to the termination of the employer’s pension_plan benefits were based on a combination of compensation and years_of_service with the three doctors entitled to of the benefits benefits were actually paid to one non-physician employee upon her retirement a bank was named as trustee of the trust but the employer and therefore the highly compensated physician-shareholders retained ultimate control_over all operations of the trust the service in denying exemption to the trust relied on three grounds all of which were sustained by the court the control test of regulation sec_1_501_c_9_-2 was not satisfied because the employer not the bank trustee actually controlled the trust furthermore the trust could not be deemed to be controlled by the employees as an employee welfare_benefit_plan under erisa sec_3 because the benefits could be payable upon retirement the court concluded the erisa definition of a severance_pay benefit pincite cfr b was not met the court stated that any payment that is necessitated by the employee’s retirement be it voluntary or mandatory does not qualify for treatment as a severance benefit inurement to the three highly compensated shareholder-employees a dominant share of the benefits would be paid to the three highly compensated shareholders-employees who controlled the employer furthermore the benefits were clearly not based on a uniform percentage of compensation because length of service was also a factor in the benefit calculation the court therefore concluded that the plan provided for disproportionate benefits to highly compensated employees resulting in inurement to the shareholder employees in wade l moser v commissioner 56_tcm_1604 t c memo aff'd as to other issues 914f 2d 90-2ustc big_number 8th cir the irs disallowed a dollar_figure deduction by the taxpayer to a veba plan the tax_court allowed the deduction in full as a sec_162 business_expense the tax-exempt status for the veba plan was not an issue decided by the court the veba was subsequently revoked by the irs in joel a schneider m d 63_tcm_1787 t c memo a doctor was allowed to deduct veba contributions in excess of dollar_figure million over three years where of the benefit was for the doctor and his children the trust applied for tax-exempt status under sec_501 but was denied and this was not an issue in the case sunrise construction company inc petitioner v commissioner of internal revenue respondent docket no united_states tax_court t c memo held that the plan in question was not an exempt veba where the amounts contributed far exceeded the amounts reasonable for the stated purposes of the contributions excess funds were invested at the direction of the shareholder in a non-fiduciary manner and terms of the organizing agreement were not honored upon termination of the plan contributions to the plan were therefore not deductible under sec_162 concluded that in an interesting summary the court page in summary the simple rule applicable to this case is the one frequently cited from gregory v u s- in which the supreme court concluded that what was done helvering there although in accord with the literal language of the statute was mere artifice adapting the language to substitute the circumstances in this case for those involved in gregory v helvering supra the rule is as follows but that entity was nothing more than a no doubt a new and valid entity was created contrivance to the end of transferring property to the corporate shareholder it was brought into existence for no other purpose it performed as it was intended from the beginning it when that limited function had been exercised it should perform immediately was put to death no other function in these circumstances the facts speak for themselves and are susceptible of but one the whole undertaking though conducted according to the terms of the interpretation applicable statute was in fact an elaborate and devious form of conveyance masquerading as a veba and nothing else the rule which excludes from consideration the motive of tax_avoidance is not pertinent to the situation because the transaction upon its face lies outside the to hold otherwise would be to exalt artifice above reality and to plain intent of the statute gregory v helvering deprive the statutory provision in question of all serious purpose u s pincite v helvering supra has been relied on for a variety of the supreme court's opinion in gregory purposes in a variety of transactions see 85_tc_72 the its case before us however is one of those in which its application is directly analogous to the requirement of sec_501 that no part of the net eamings of a original context veba inure to the benefit of any private_shareholder_or_individual is patently intended to prevent use of a veba as a private investment account for a person in battershell's position superficial see also compliance with the formalities cannot overcome the undisputed substantive facts 46_tc_764 sec_505 contains certain requirements for organizations described in sec_501 and sec_501 unless they are subject_to the exception of sec_505 for collective bargaining agreements under b a plan will meet the requirements of sec_505 only if each class of benefits under the plan is provided under a classification of employees which is set forth in the plan and that does not discriminate in favor of employees who are highly compensated individuals and in the case of each class of benefits such benefits do not discriminate in favor of employees who are highly compensated individuals a life_insurance disability severance_pay or supplemental unemployment_compensation benefit shall not be considered to fail to meet the requirements of subparagraph b merely because the benefits available bear a uniform relationship to the total compensation or the basic or regular rate of compensation of employees covered by the plan under sec_105 amounts received by an employee through a self-insured_medical_reimbursement_plan which are attributable to contributions of the employer or are paid_by the employer are included in the employee’s gross_income unless such amounts are excludable under sec_105 for amounts reimbursed to a highly_compensated_individual to be fully excludable from such individual’s gross_income under sec_105 the pian must satisfy the requirements of sec_105 sec_105 is not satisfied if the plan discriminates in favor page of highly compensated individuals as to eligibility to participate or benefits all or a portion of the reimbursements or payments on behalf of such individuals under a discriminatory plan are not excludable from gross_income under sec_105 a self-insured_medical_reimbursement_plan is a separate written plan for the benefit of employees which provides for reimbursement of employee medical_expenses under sec_105 a plan or arrangement is self-insured unless reimbursement is provided under an individual or group policy of accident or health issued by a licensed insurance_company or under an arrangement in the nature of a prepaid health care plan that is regulated under federal or state law in a manner similar to the regulation of insurance_companies it does not discriminate in either eligibility or benefits in favor of highly-compensated sec_105 of the code provides that a plan satisfies the requirements of sec_105 only if individuals sec_105 of the code provides in part that a highly-compensated_individual is an individual who owns more than in value of the stock of the employer and is among the highest paid of all employees other than those employees described in sec_4105 who are not participants a plan meets the requirements of sec_105 if it benefits at least of all employees or or more of all the employees who are eligible to benefit under the plan if or more of all employees are eligible to benefit under the plan h a ii indicates a plan must meet a classification test to ensure that its benefits do not favor a classification of employees who are highly compensated individuals in addition to the percentage_test irc in order to qualify for tax exemption under sec_501 c an organization must provide benefits which meet the requirements of sec_105 sec_105 is not satisfied if the plan discriminates in favor of highly compensated individuals as to eligibility to participate or benefits code sec_105 in notice_2007_83 the irs notes that it is aware of certain trust arrangements utilizing cash_value life_insurance policies and purporting to provide welfare benefits to active employees these arrangements are being promoted to small businesses and other closely held businesses as a way to provide cash and other_property to the owners of the business on a tax-favored basis and to improperly claim federal income and employment_tax benefits the arrangements are sometimes referred to by persons advocating their use as single- employer plans and sometimes as e plans according to the irs advocates claim that the employers’ contributions to the trust are deductible under sec_419 and sec_419a as a qualified_cost but that there is not a corresponding inclusion in the owner's income notice_2007_83 informs taxpayers that the tax benefits claimed for these arrangements are not allowable for federal tax purposes these transactions are tax_avoidance transactions and the irs identifies certain transactions using trust arrangements involving cash_value life_insurance policies and substantially_similar transactions as listed transactions if a transaction is designated as a listed_transaction affected persons have disclosure obligations and might be subject_to applicable penalties taxpayers who otherwise would be required to file a disclosure page statement prior to date as a result of notice_2007_83 have until date to make the required disclosure in revrul_2007_65 the irs concludes in two specific situations that for purposes of allowable deductions under sec_419 a welfare_benefit fund's qualified_direct_cost does not include premium amounts for cash_value life_insurance policies paid_by the fund whenever the fund is directly or indirectly a beneficiary under the policy in the first situation an employer-financed group term life_insurance plan is provided through a taxable trust the trustee has obtained a cash_value life_insurance_policy on the life of each employee where the amount of the death_benefit equals the amount payable under the plan to the employee's beneficiary and the death_benefit proceeds under each policy are payable to the beneficiary designated by the employee the trust has retained all other policy rights during the year the employer contributes to the trust an amount equal to the aggregate premiums due on the life_insurance policies payable by the trustee in the second situation the facts are the same except that the plan provides disability benefits to the employees the trust is the owner and the named beneficiary of the life_insurance policies held by the trust which are intended to accumulate value to pay the disability benefits in the first situation the revenue_ruling notes that if the benefit provided through the fund is life_insurance coverage premiums_paid on cash_value life_insurance policies by the fund are not included in the fund’s qualified_direct_cost whenever the fund is directly or indirectly a beneficiary under the policy in the second situation if the benefit provided through the fund is other than life_insurance coverage premiums_paid on cash_value life_insurance policies by the fund are not included in the fund’s qualified_direct_cost whenever the fund is directly or indirectly a beneficiary under the policy however the fund's qualified_direct_cost includes amounts paid as welfare benefits by the fund during the taxable_year for claims incurred during the year application of the law sec_501 in conjunction with sec_501 exempts from federal_income_tax a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other benefit to its members or their dependents or designated beneficiaries if no part of the net_earnings of the association inures other than through such payments to the benefit of any private_shareholder_or_individual the phrase net_earnings is given a broad interpretation subjecting all of the assets of an organization to the jnurement prohibition 46_tc_764 appeal dismissed nolle pros probably the single most important consideration in qualifying for exemption under sec_501 is determining whether the plan discriminates in favor of officers shareholders or see knollwood memorial gardens v commissioner page highly compensated employees the highly compensated group the term is somewhat analogous to the terms key employees or prohibited_group used elsewhere in the code a veba cannot discriminate in favor of a highly compensated group and benefits cannot be disproportionate in favor of the group however the regulations clearly permit certain arrangements that generally favor the highly compensated group for example membership can be denied on the basis of a reasonable job classification a minimum length of service part- time employment or union coverage even within the membership the regulations permit certain variations in benefits that could favor the highly compensated group for example life_insurance or severance benefits may be paid based on a uniform multiple of compensation significant inurement problems can arise when the membership of the veba is limited to a few individuals typically in these cases the owners of the creating employer_corporation control the corporation and the veba and receive a dominant share of the benefits from the veba revrul_85_199 1985_2_cb_163 holds that a veba with just one member cannot qualify for exemption a veba with only a few members usually less than is at great risk of being used to provide impermissible deferred_compensation benefits or other forms of prohibited inurement this is particularly true when a small_business or a key_employee effectively controls the veba whether a veba meets the definitional requirement that no part of its net_income can inure to the benefit of any individual is a question to be determined with regard to all the facts and circumstances serves the use or benefit of an individual other than through the proper performance of functions characteristic of organizations described in sec_501 a veba functions primarily as a cooperative device for pooling funds and distributing risks over and benefits to a defined group_of_employees sharing an employment-related common bond while an organization may provide benefits to promote the common welfare of an association of employees in a manner consistent with sec_501 the inurement proscription bars the tax-exempt treatment of an organization predominantly organized and operated to promote the interests of an individual standing in relationship to the organization as an investor for private gain sec_1_501_c_9_-4 prohibited inurement arises when a veba sec_1_501_a_-1 provides that the words ‘private shareholder or individual in sec_501 refer to persons having a personal and private interest in the activities of the organization the word private is the antonym of public -- used merely to distinguish a private individual from the general_public -- and is intended to limit the scope of those persons who personally clearly an profit from the organization to the intended beneficiaries of the allowable activities individual related to a veba as trust administrator beneficiary and owner of the contributing employer has a personal_interest in the veba's activities and is subject_to the sec_501 inurement proscription you do not qualify for exemption under sec_501 of the code as a voluntary employees' beneficiary association veba for the following reasons page jnurement o a member of the controlling family is related to the veba as one of the two primary beneficiaries and is the majority shareholder of the contributing employer and has a personal_interest in the veba's activities and is subject_to the sec_501 inurement prohibition the other primary beneficiary is the mother of o q thus the holding of revrul_81_94 supra applies to your plan in that the plan promotes the private interests of the controlling family and specifically o and q and thus fails to qualify for tax-exempt status because of the close relationship of o to your plan the plan is not controlled by an independent person as required in sec_4 c -2 c ii of the regulations your plan is similar to the plan discussed in lima surgical associates inc veba supra in that in its present form it covers a small number of employees and provides a dominant share of the aggregate benefits to the controlling family specifically o and q you were set up by the controlling family to primarily benefit o and q in lima the primary issue was whether a_trust qualified for tax-exempt status under sec_501 the court held that the plan did not qualify for exemption as it did not meet three of the four mandatory requirements listed in regulation sec_1_501_c_9_-1 the court held the trust was not a voluntary association of employees because it was not controlled by an independent_trustee it did not provide for the payment of life sick accident or other_benefits and the trust violated the proscriptions against private_inurement because it provides disproportionate benefits to its officers shareholders and highly compensated employees in a way prohibited under regulation sec_1_501_c_9_-4 your plan can be compared to lima in that you do not have an independent_trustee and you are providing disproportionate benefits to the two members of the controlling family o and q as it is structured you serve the private interests of the controlling family r you effectively provide deferred_compensation to the controlling family the entire organization is a tax- sheltered saving device for the controlling family under the circumstances the controlling family would maintain a posture incompatible with the inurement proscription the limited number of participants in combination with the allocation of a dominant share of past benefits and a projected of future_benefits of aggregate benefits to two members of the controlling family indicates that you are organized and operated for their benefit and not for any employee group additionally we think that a separate and independent basis for determining prohibited inurement which does not turn directly on the portion of aggregate benefits provided to the controlling family r is the degree of economic benefit conferred on them through your establishment the private beneficence of utilizing you primarily as an investment fund to finance the insurance needs of the controlling family would not be incidental to the purpose of page a finding of inurement would therefore be pooling the risks of an employee group generally also supported if at the time you were established and based on actuarial assumptions that are reasonable in the aggregate a dominant share of all costs or contributions necessary to fund all benefits provided under you were determined to be attributable to the funding of benefits in that case the line of demarcation between the interests of provided to the controlling family you and the financial interests of the controlling family blur and by preconceived design your manifest purpose would be to serve primarily as a tax-exempt device to confer economic benefit on the controlling family control indicated that your trustees will be all three you are subject_to the total control of the controlling family r as beneficiary the controlling family receives the allocation of a substantially_all of the aggregate benefits o is the ceo and president of the founder n which selects and removes members of the veba governing employee board along with her mother q and sister p comprises the controlling family which is the majority of the participants in the veba the board resolution dated december members of the controlling family and was signed solely by one member of the controlling family the ceo and president of n o your trust agreement was adopted december and was signed three separate times by the same one person o as president of n trustee of the trust and attesting as secretary your plan adoption_agreement was signed solely by o as president of n activities by o a member of the controlling family the for-profit founder n has ultimate control_over you in that it determines the level of contributions and benefits reserves the right to terminate the plan at any time and for any reason and governs the composition of the governing employee board by directing the composition of those in the company's employ also the founder's board_of directors may act jointly with the governing employee board to amend you at any time o is related to the veba as a member of the governing board trustee beneficiary and owner of the contributing employer this clearly establishes o as a private shareholder subject_to the sec_501 inurement proscription under the circumstances we believe that the controlling family r would maintain a posture incompatible with the inurement proscription since they possessed effective_control over the contributing employer a limited membership in combination with the allocation of a dominant share of benefits to the controlling family indicates that you are organized and operated for the particular benefit of the controlling family and not for any employee group as a whole all of the preceding shows the actual control_over your page prior to termination you accumulate funds substantially_all of which is for the benefit of the controlling family with effective_control over the contributing employer the controlling family would have the power to determine the extent of contributions and benefits manage your further with effective_control you would operations and direct the investment of your assets by controlling the timing of your be subject_to termination at the whim of the controlling family termination the controlling family would be able to direct the distribution of their allocable share of the plan under these circumstances you would function substantially as an investment fund for the direct personal and private benefit of the controlling family an organization functioning in this manner is inconsistent with the exempt_purpose of a veba in providing benefits to promote the common welfare of an association of employees as opposed to the welfare of a single employee or family additionally in serving as an investment fund for the controlling family owner-members who have discretion over contributions and over withdrawal upon termination you would be providing a non-qualifying benefit under sec_1_501_c_9_-3 clearly a vehicle for the accumulation of investment funds for the personal benefit of the controlling family does not fall within the ambit of permissible other_benefits as described in sec_4 c -3 d and e accordingly your net_earnings would improperly inure to the benefit of the controlling family two aforementioned cases are often cited as supporting the exemption of a limited_membership_veba controlled by individuals who receive substantially_all of the benefits wade l moser v commissioner and joel a schneider m d in moser the court began their opinion by stating the question of whether the veba plan qualified for exemption under sec_501 was not an issue in their ruling however the plan was subsequently revoked by the irs the court was asked to rule on whether the funding corporation to the plan was entitled to a dollar_figure business deduction under sec_162 as an ordinary and necessary business_expense the irs disallowed the deduction in part because percent of the deduction was attributable to one individual of note is the fact that the trustee of the veba plan was an independent trust company the court determined the contribution was a sec_162 business deduction and that there wasn't a statutory or regulatory provision prohibiting a deduction to an employee_benefit_plan because a large portion of the benefits were attributable to one employee the court made its ruling in part because an independent_trustee exerted day-to-day control_over the assets in schneider the issue was also the deductibility of contributions to a veba plan by a corporation as a sec_162 business_expense the service had already denied the application_for tax-exempt status for the veba plan that received the contributions that were being challenged in schneider an independent bank served as trustee which gave the court the assurance that the employer did not retain too much control_over the plan also schneider was decided prior to the sec_419 and sec_419a of the code which in effect allowed deductions only for the costs of current benefit plus and actuarially determined allowance for certain reserves page and benefits accounts the schneider case has no relevance to qualification for exemption - under sec_501 and little relevance to current issues of deductibility deferred_compensation upon termination you will distribute your assets in favor of controlling family members generally in proportion to compensation you are sponsored by a professional for-profit corporation controlled by the controlling family whose ongoing operation is centered upon providing the professional services of highly compensated members-employees under these circumstances there is a strong inference that you may terminate prematurely and distribute large amounts of distributions in this context assets to benefit its highly compensated members-employees would in effect constitute the provision of non-qualifying deferred_compensation benefits this highly probable outcome is further evidenced by the fact that a review of the insurance policies submitted with your application indicates that the members of the controlling family o p and q all had whole_life_insurance policies in the amount of dollar_figure clerical employees s and t were both year level terms policies this would be consistent with an intent to terminate prematurely and distribute substantially_all of your assets to the controlling family sand tespectively on the other hand the other two insurance policies for tne unrelated - a distribution of assets for the benefit of members after the satisfaction of liabilities to existing beneficiaries is permissible upon the termination of a veba see sec_1_501_c_9_-4 however distributed assets may constitute deferred_compensation if attributed to employer contributions which are in excess of that necessary to fund qualifying benefits or which are accumulated for later distribution to members upon a termination of a veba that is not unanticipated but based on the mere passage of time with reference to the inurement analysis as presented above where a_trust is characterized as a private investment fund subject_to the control of and providing a dominant share of aggregate benefits to an owner-member asset distributions to the owner-member upon trust termination would constitute non-qualifying deferred_compensation benefits under sec_1_501_c_9_-3 based on the owner-member's control_over trust termination such distributions would be payable by reason of the passage of time and not as a result of an unanticipated event further the fact that termination distributions originate from a_trust organized and operated primarily for the benefit of the owner-member indicates that such distributions are similar to those provided under a plan or arrangement of deferred_compensation therefore the termination distributions to the owner-members would constitute non-qualifying deferred_compensation benefits under sec_1_501_c_9_-3 and the veba would not qualify for tax-exempt status under sec_501 page clearly a vehicle for the accumulation of investment funds for the personal benefit of the controlling family does not fall within the ambit of permissible other_benefits as described in sec_1 c -3 d and e accordingly your net_earnings improperly inure to the benefit of the controlling family and specifically to two members of that family the president and ceo of the founder o and her mother q discrimination in order to qualify for tax exemption under sec_501 an organization must provide benefits which meet the requirements of sec_105 sec_105 is not satisfied if the plan discriminates in favor of highly compensated individuals as to eligibility to participate or benefits the proposed veba provides maximum annual benefits for two members of the controlling family o and q the low end of this range is reserved for the two clerical employees and the higher end of the range is reserved for the controlling family members although the plan's benefits are not derived from a uniform percentage of employee compensation the maximum benefits are still in proportion to the amount of compensation in contravention of sec_1_105-1 i therefore the higher the compensation of the employee the greater the amount of benefits they receive thus the plan favors a classification of employees who are highly compensated and does not meet the classification test under sec_1_105-11 of the regulations in addition the benefits disparity between the controlling family of past benefits and a projected of future_benefits and the other non-family participants of past benefits and a projected of future_benefits represents an excess reimbursement to the controlling family under sec_1_105-11 a reimbursement paid to a highly compensated it is individual such as controlling family members o and q is an excess reimbursement if paid pursuant to a plan that fails to satisfy the requirements of paragraph c or c for the plan_year the plan has not satisfied the requirements of sec_1_105-11 because all benefits provided for the highly compensated employees are not provided for the clerical help the test is applied to the benefits subject_to reimbursement under the plan rather than the actual benefit payments under the plan under your proposed veba the maximum benefits for the controlling family members o and q are not available to the clerical employees or uniform for all participants’ example one of sec_1_105-11 describes a plan arrangement that is on point this example clearly illustrates that if a plan provides a maximum reimbursable benefit that is greater for highly compensated employees than for non-highly compensated employees the plan benefits are discriminatory applicant's position applicant asserts that it qualifies as a veba under sec_501 it is not a deferred_compensation plan and does not discriminate in favor of highly compensated individuals the following modifications are proposed with respect to satisfying the issues raised page two controlling family members o and q have been replaced on the governing board by u an insurance agent who sold the policies to the veba the insurance agent is also the plan_administrator and is unrelated to any of the veba parties by either blood or marriage your letter dated date indicated that a_trust company v would be appointed as trustee in place of o and q as of this date no trust amendment to this affect has been received service’s response to applicant’s position the proposed modifications do not alter our conclusion that you do not qualify for exemption under sec_501 of the code as a voluntary employees’ beneficiary association sec_5 a of your veba plan indicates that the governing employee board shall be the the governing governing board_of the plan as appointed from the participants in the plan employee board shall consist of at least two participants only one of whom may own stock in the company and shall be appointed by the board to serve terms of two years which terms may be automatically renewed if the board agrees in the event the number of participants falls below the minimum number necessary to constitute the governing employee board then seats shall be filled by the appointment of any other individuals who may include participants who own stock in the company or employees who are not participants your adoption_agreement indicated that the sole member of the original governing board was a board o the ceo and president of the sponsor and a member of the controlling family _ indicated in part that your trustees would be all three resolution dated december members of the controlling family o p and q your letter dated date indicated that o and her mother q had been replaced by the insurance agent u on the governing board therefore the governing board would now consist of one controlling family_member p and the insurance agent u since the governing employee board is intended to be comprised of employees it is unclear how a governing employee board consisting of one controlling member and one non-employee insurance agent who is also the plan_administrator is a positive change or even allowed under in fact as the clear language of the sec_5 a indicates the governing your current plan employee board should always be two employees unless the number of participants falls below the minimum number necessary to constitute the goveming employee board this is clearly not the case furthermore by definition an employee board should consist of employees not individuals from a for-profit entity profiting from providing services to you page your second change the intention of appointing a new trustee to replace members of the but even if this new independent controlling family snows no evidence of having occurred trustee was hired they would still be controlled by the controlling family and could be replaced at the controlling family’s discretion neither the actual questionable change nor the proposed change addresses our issues with neither prevents our finding of prohibited inurement the controlling your proposed veba family would continue to maintain control_over you by virtue of their control of the sponsor who selects and removes members of the governing employee board the controlling family would also continue to receive substantially_all of the benefits during your operational life and upon your termination your proposed veba is formed as a vehicle for the accumulation of investment funds for the personal benefit of the controlling family and the plan benefits are discriminatory conclusion you fail to satisfy the requirement of no prohibited inurement and do not qualify for tax-exempt status under sec_501 the controlling family would maintain a posture incompatible with the inurement proscription the limited number of participants in combination with the allocation of a substantially_all of the benefits to the controlling family indicates that you are organized and operated for their benefit and not for any employee group the controlling family would also maintain a posture incompatible with the inurement proscription since they possessed effective_control over the contributing employer prior to termination you accumulate funds mainly for the current benefit of the controlling family and specifically for two members of that family o and q with effective_control over the contributing employer the controlling family would have the power to determine the extent of contributions and benefits manage your operations and direct the investment of your assets further with effective_control you would be subject_to termination at the whim of the controlling family direct the distribution of their allocable share of your assets the trust is essentially private investment fund subject_to the control of and providing a dominant share of aggregate benefits to the controlling family the controlling family has received all of the past benefits and will receive substantially_all of the future_benefits of past benefits and a projected of future_benefits and the other non-family participants received none of the past benefits and will receive an insubstantial amount of future_benefits of past benefits and a projected of future_benefits asset distributions to the controlling family upon your termination would constitute non-qualifying deferred_compensation benefits under sec_1_501_c_9_-3 by controlling the timing of trust termination the controlling family would be able to page the proposed veba has not satisfied the non-discriminatory requirements imposed under sec_105 and sec_505 the exempt status of your plan specifically in regard to whether prohibited inurement occurred must be determined on the basis of the substance of the plan and not its form we conclude that in substance your plan was not adopted or operated as an employee_benefit_plan but was merely a separate fund controlled by the controlling family for the primary benefit of two members of the controlling family o and q the incidental coverage of other employees of the corporation appears to be merely a cost of attempting to secure tax-exempt status therefore you do not qualify for exemption under code sub sec_501 as a voluntary employees’ beneficiary association veba furthermore you do not qualify under any other subsection of a your appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address page mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication rob choi director exempt_organizations rulings agreements page department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a ietter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final ‘you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse detennination letter available for pubtic inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that if you disagree with our proposed deletions you should follow show our proposed deletions if you agree with our deletions you do not need to take any the instructions in notice further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter
